In an action to recover damages for personal injuries, the defendants Centereach Associates and Inter City Development Corp., and the defendant Save a Buck Handyman Co., separately appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated October 18, 1995, which denied their respective motions for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
Summary judgment is inappropriate at this time. General Obligations Law § 11-106 (see, L 1996, ch 703), which applies to all actions commenced or pending on and after October 9, 1996, inter alia, eliminates the "firefighter’s rule” as a defense to an injured officer’s common-law negligence cause of action for any party except the officer’s employer or co-employee.
The defendants’ remaining contentions are without merit. Bracken, J. P., Thompson, Pizzuto and Santucci, JJ., concur.